28 A.3d 338 (2011)
302 Conn. 921
Charles Ray JONES, M.D.
v.
CONNECTICUT MEDICAL EXAMINING BOARD.
SC 18843
Supreme Court of Connecticut.
Decided September 14, 2011.
Elliott B. Pollack and Megan Youngling Carannante, Hartford, in support of the petition.
Tanya Feliciano DeMattia, assistant attorney general, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 129 Conn.App. 575, 19 A.3d 1264, is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the department of public health was required to prove its case in proceedings before the Connecticut medical examining board by a preponderance of the evidence, rather than by clear and convincing evidence?"